CONTINUATION SHEET
Response to Arguments
Applicant's arguments on pages 5-6, with regard to claims 1, 7-8, 11, 13, and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al (USPGPUB 2009/0208685) in view of Yamada et al (US Patent 4,082,854) as evidenced by “Vinegar”, non-patent literature of record, have been fully considered but they are not persuasive. Applicant argues that Rivers’ film is made to package/contain products having polar cyclic compounds since the primary goal of Rivers’ film is to prevent or minimize scalping of such compounds by the film. Applicant argues that Yamada uses an EVOH copolymer blend that functions as improved gas permeation resistance and fails to disclose use of a cyclic olefin polymer or prevention of scalping of the product. Applicant concludes that a PHOSITA would not have sufficient teaching, suggestion, or motivation (TSM) to use a product packaged in Yamada’s EVOH laminate as a product packaged with Rivers’ film since the films of each have different purposes.
Examiner’s response: The Examiner acknowledges that the primary goal of Rivers’ packaging film is the reduction of scalping of packaged products, in particular with regard to polar cyclic compounds from the package contents [0006] [0020]. However, this is not equivalent to a teaching away from using packaged contents that do not have polar cyclic compounds with Rivers’ film. Rivers discloses that a wide variety of packaged products can be used with the film to include condiments [0105-112]. Rivers’ disclosure of packaged condiments is not limited to only those condiments that have polar cyclic compounds as it appears Applicant contends. Yamada discloses plastic-based packaging film which can be used to package condiments such as vinegar (see paragraph 9 in the OA dated 9/2/2021). Since Yamada discloses that vinegar is a condiment that is desirably packaged with plastic film and Rivers discloses that condiments can be packaged with the film, it is evident to a PHOSITA that vinegar can be used as Rivers’ condiment and is a commonly packaged condiment when using plastic-based films. See paragraph 12 of the prior OA. The combination of Rivers and Yamada is simply selecting vinegar as the condiment packaged by Rivers’ film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781